                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                          4:18CR3161

      vs.
                                                            ORDER
MATTHEW RAYMOND SCHROEDER,

                     Defendant.


      On April 23, 2019, Defendant filed a motion to suppress, (Filing No. 25).
Although the pretrial motion deadline was March 25, 2019, the government will
not be objecting to Defendant’s motion to suppress as untimely. Upon review of
the motion, the court finds an evidentiary hearing is necessary.

      Accordingly,

      IT IS ORDERED:

      1)    The trial of this case, currently set to begin on May 6, 2019, is
            continued pending a ruling on Defendant’s motion to suppress.

      2)    The time between the deadline for filing a pretrial motion and the
            untimely filing of Defendant’s motion to suppress, the time between
            March 25, 2019 and April 23, 2019, shall be deemed excludable
            time in any computation of time under the requirements of the
            Speedy Trial Act, because although counsel have been duly diligent,
            additional time is needed to adequately prepare this case for trial
            and failing to grant additional time might result in a miscarriage of
            justice. 18 U.S.C. § 3161(h)(1) & (h)(7). Failing to timely object to
            this order as provided under this court’s local rules will be deemed a
            waiver of any right to later claim the time should not have been
            excluded under the Speedy Trial Act.

      April 24, 2019.                       BY THE COURT:
                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
